DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 and May 31, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 23, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claim 1 and 12 are considered novel and unobvious in view of the prior art of record. The closest prior art is considered to be Briggs (US 10,255,231 B1). Briggs teaches an apparatus and a method comprising a first power supply circuit configured to provide first current, the first power supply circuit capable of providing (i) a maximum amount of the first current; a second power supply circuit configured to provide second current, the second power supply circuit capable of providing (ii) a maximum amount of the second current; a first output through which the first current is provided from the apparatus to a first processing component of an integrated circuit (IC) that is coupled to the apparatus; a second output through which the second current is provided from the apparatus to a second processing component of the IC that is coupled to the apparatus; a first input to receive, from the IC, a first indication of a first amount of the first current consumed by the first processing component of the IC; a second input to receive, from the IC, a second indication of a second amount of the second current consumed by the second processing component of the IC; a third output to transmit control signals from the apparatus to the IC; and a current manager configured to: receive, via the first input, the first indication of the first amount of the first current consumed by the IC; receive, via the second input, the second indication of the second amount of the second current consumed by the IC; determine an aggregate current demand for the first processing component of the IC and the second processing component of the IC by combining the first amount of the first current and the second amount of the second current consumed by the respective processing components of the IC; determine a current threshold for the apparatus that is based on a sum of (i) the maximum amount of the first current that the first power supply circuit is capable of providing and (ii) the maximum amount of the second current that the second power supply circuit is capable of providing; compare the aggregate current demand of the first processing component and the second processing component of the IC to the current threshold of the apparatus that corresponds to the sum of (i) the maximum amount of the first current that the first power supply circuit of the apparatus is capable of providing and (ii) the maximum amount of the second current that the second power supply circuit of the apparatus is capable of providing; and transmit, via the third output and responsive to the aggregate current demand of the first processing component and the second processing component of the IC exceeding the current threshold of the apparatus, a control signal to the IC that is effective to alter operation of the first processing component or the second processing component of the IC to reduce the aggregate current demand of the first processing component and the second processing component of the IC that is coupled to the apparatus; the control signal is a first control signal; the apparatus further comprises a fourth output to transmit other control signals to the IC; and the current manager is further configured to transmit, via the fourth output, a second control signal to the IC such that transmission of the first control signal and second control signal is effective to alter operation of both the first processing component and the second processing component of the IC to reduce the aggregate current demand of the first processing component and the second processing component of the IC.

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a throttling circuit configured to: in response to receiving a given interrupt, cause throttling of respective currents to a given subset of the peripherals; a sensing circuit configured to: in response to determining that a sensed current from the power source exceeds a threshold current, provide the given interrupt to the throttling circuit via a hardware data line therebetween; a primary processor configured to: determine the threshold current based at least on a predetermined maximum current of a presently prioritized peripheral; and provide the threshold current to the sensing circuit; and a secondary processor configured to: determine the given subset of the peripherals based on an available current overhead.”
Claim(s) 2 – 11 are allowed by dependence on claim 1.

With regard to claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “determining, at one or more processors of a device, a presently prioritized peripheral of the device; determining, at the one or more processors, a threshold current of the device; providing, via the one or more processors, the threshold current to a sensing circuit of the device, the sensing circuit configured to sense when a sensed current of a power source of the device exceeds the threshold current; determining, at the one or more processors, an available current overhead of the device; determining, at the one or more processors, based on the available current overhead, a given subset of peripherals of the device to current throttle when the sensed current exceeds the threshold current; providing, at the one or more processors, an indication of the given subset of peripherals to a throttling circuit; in response to the sensing circuit sensing that the sensed current of the power source exceeds the threshold current, providing a given interrupt from the sensing circuit to the throttling circuit, via a hardware data line therebetween; and in response to the throttling circuit receiving the given interrupt on the hardware data line, causing throttling, via the throttling circuit, based on the indication of the given subset, throttling of current at the given subset of the peripherals. ”
Claim(s) 13 – 20 are allowed by dependence on claim 12.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Ambardekar (WO 2020231514 A1) teaches a processor is configured to dynamically determine independently controllable maximum current consumption capabilities for each of multiple processing circuits of the processor; the processor may be a multicore processor or other system on chip (SoC) including a variety of different processing circuits including general-purpose processing cores, graphics processors and so forth. With embodiments herein, a power controller may dynamically determine independent current consumption limits for each of the processing circuits based at least in part on information received from a software entity, such as an operating system or other scheduler, or an application itself. Such information may identify relative priority or importance of the different processing circuits for a given workload, such that dynamic, independent and controllable current consumption values can be provided on a per core (or other processing circuit) basis.
Horigan (US 6,304,978 B1) teaches a method and apparatus which may be used for control of the rate of change of current consumption of an electronic component. The apparatus includes a processing circuit having coupled to receive a throttling signal that throttles operation of the electronic component. The apparatus also includes a power management circuit which detects a power consumption change of the processing circuit generates the throttling signal in response to the power consumption change event.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836